153 F.3d 726
98 CJ C.A.R. 2635
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
THE CADLE COMPANY, Plaintiff-Appellant,v.Mike RUSSELL, Deceased; the heirs, devisees and legatees,whether known or unknown of the decedent, Mike Russell; JohnM. Russell; Myrtess Russell; James Russell; Michael Russell;Ernest Russell; Marchaela Thomason; Oklahoma Tax Commission;Brenda D. Russell, Defendants-Appellees.
No. 97-7068.
United States Court of Appeals, Tenth Circuit.
May 27, 1998.

Before PORFILIO, BARRETT, and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
PORFILIO, Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
The Cadle Company, an assignee of the Federal Deposit Insurance Corporation, brought this action seeking judgment against defendants for payment of the balance due under a promissory note executed by Mike Russell, deceased, and foreclosure of a mortgage securing the note.  After a nonjury trial conducted by a magistrate judge pursuant to 28 U.S.C. § 636(c), judgment was entered in favor of defendants, based on the expiration of the applicable statute of limitations.


3
We have carefully reviewed the parties' briefs on appeal, the magistrate judge's findings of fact and conclusions of law, and the entire record before this court.  We discern no reversible error and AFFIRM for substantially those reasons set forth in the Findings of Fact and Conclusions of Law, dated June 11, 1997.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3